Citation Nr: 0013326	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-23 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1969 to 
November 1973 and from November 1976 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1997 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the RO denied service connection for 
residuals of spinal meningitis by means of an unappealed July 
1974 rating decision.  In a July 1997 Notice of Disagreement, 
the appellant indicates that he has experienced lost memory, 
difficulty in making simple and complex decisions, depression 
and anxiety as a result of bacterial meningitis incurred 
during active military service in 1969.  As the July 1997 
statement may constitute a claim to reopen the appellant's 
claim based on the submission of new and material evidence, 
the matter is referred to the RO for further development, as 
necessary.


REMAND

The Board notes that the most recent Statement of the Case 
issued by the RO that addresses the issue on appeal was 
issued in July 1997.  Subsequent to that Statement of the 
Case, evidence has been added to the appellant's claims 
folder, to include a September 1999 statement from the 
appellant's brother with attached lay evidence concerning the 
appellant's ability to work.  Applicable VA regulations state 
that any pertinent evidence submitted by the appellant that 
is accepted by the Board must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is 

waived in writing by the appellant.  38 C.F.R. § 20.1304(c) 
(1999).  A review of the claims folder does not indicate that 
any such waiver has been received.  

Accordingly, the Board finds that evidence pertinent to the 
appellant's claim has been received subsequent to the most 
recent Statement of the Case.  The RO has not received a 
written waiver of RO consideration of that evidence.  
Therefore, this claim must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should review the issue on 
appeal, taking into consideration the 
information received from the appellant 
subsequent to the July 1997 Statement of 
the Case.

2.  If the decision remains adverse to 
the appellant, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The Board wishes to thank the RO in advance for its 
assistance with the requested development.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim.



		
	M. S. SIEGEL 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




